 Case 6:19-cv-00043-C-BU Document 22 Filed 08/24/20                             Page 1 of 1 PageID 587



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   SAN ANGELO DIVISION

SIIERRY E..I                                          )
                                                      )
                         Plaintiff,                   )
                                                      )
                                                      )
                                                      )
ANDREW M. SAUL,                                       )
C'ommissioner of Social Security,                     )
                                                      )
                         Def'endant.                  )    Civil Action No.      6:   I9-CV-043-C-BU

                                                  OI{DF]R

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate .ludgc thercin advising thc Court that Def'endant's Unopposed Motion to

Reverse and Remand should be granted pursuant to sentence four             of42 U.S.C.          $ 405(9).

        'l'he Court has rcviewed the Findings, Conclusions, and Recommendation for clear crror


and lrnds none. It is therefore ORDERED that the F'indings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions ofthe Court. For the reasons stated

therein, Del'endant's Unopposed Motion to Reverse and Remand is GRANTED. Accordingly,

the decision of the Commissioner is hereby REVERSED and this civil action is REMANDED

for fu(her administrative proceed lnSs All pending Motions are DENIED AS MOOT.
                                       t/,
        SO ORDERED         this ,f 4   day   ofAugust,202



                                                                            f ).7'7v ',

                                                               TJ        GS
                                                   SI]NIOR            D STATE             DI     RICT JUDGE


         lTo protect privacy concerns of plaintiffs in social security cases,         u        igned identifies the
Plaintiff only by first name and last initial.
